Citation Nr: 0534829	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  04-29 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel


INTRODUCTION

The veteran had active duty service from May 1970 to November 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which denied the benefit sought on 
appeal.  

In April 2005, the veteran appeared at a hearing before the 
undersigned, held at the RO.  A copy of the hearing 
transcript has been associated with the claims file.


FINDING OF FACT

The veteran is not shown to suffer from PTSD as a result of a 
verified in-service stressor.


CONCLUSION OF LAW

Service connection for a PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he currently suffers from PTSD as a 
result of his service in Vietnam due to stressful combat 
events.  Specifically, the veteran claims that sometime in 
1971, when he was stationed at Camp Eagle near the city of 
Hue, he was assigned as an escort jeep driver for a convoy 
from Camp Eagle to a firebase, name and location unknown.  
According to the veteran, the vehicle behind him hit a land 
mine or was hit by a rocket propelled grenade (RPG), and the 
veteran saw two occupants from that vehicle on fire.  The 
veteran then states that he dragged the dead driver of the 
burning vehicle, and that he dragged the screaming co-driver 
away from the vehicle.  

The veteran also claims that he was involved in a combat 
incident, sometime in 1971, while defending a fire base 
somewhere in the northern part of South Vietnam.  According 
to the veteran, the base was attacked by mortars and enemy 
soldiers, and that during the fighting, he stabbed an enemy 
soldier to death.    

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, during active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury was incurred in service is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after military 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In particular regard to the issue on appeal, service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  The 
provisions of 38 C.F.R. § 4.125(a) require that a diagnosis 
of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  See 38 C.F.R. § 
3.304(f).  

Turning to the evidence of record, the veteran's service 
personnel records show that he had service in Vietnam from 
October 1970 to November 1971, during which time he served as 
a combat engineer with the 326th  Engineer Battalion of the 
101st  Airborne Division.  Among the awards and decorations 
received by the veteran during his military service are as 
follows:  Bronze Star Medal with one Oak Leaf Cluster; 
Vietnam Service Medal with two Bronze Service Stars; Republic 
of Vietnam Campaign ribbon with Device (1960); and Republic 
of Vietnam Gallantry Cross with Palm Unit Citation Badge.  

The veteran's service medical records (SMRs) are devoid of 
any indication that the veteran complained of, was diagnosed 
with, or treated for any psychiatric problems during service.

The veteran's accredited representative submitted a written 
assessment from the Vet Center of the veteran's psychiatric 
condition, which provides a "diagnosis" of PTSD 
attributable to the veteran's claimed combat experiences, 
including the claimed combat stressors as described earlier 
herein.  This evaluation and diagnosis was apparently 
provided by a Vet Center "Counselor."

The Board notes that there is no indication in the record 
that a physician, psychiatrist, or psychologist or other 
health care professional competent to make a psychiatric 
diagnosis has examined or evaluated the veteran for PTSD, or 
has diagnosed the veteran with PTSD.

In order for the veteran to be awarded service connection for 
PTSD, there must be medical evidence linking current PTSD to 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).  

The Board first notes that the veteran's awards and 
decorations, standing alone, do not demonstrate that the 
veteran was engaged in combat with the enemy.  The Board has 
taken note of a VA General Counsel Opinion stating that the 
Bronze Star Medal is a citation that may indicate combat.  
VAOPGCPREC 12-99 (October 18, 1999).  However, according to 
U. S. Department of the Army regulations, only a Bronze Star 
Medal awarded for heroism (valor), as indicated by a "V" 
device, indicates that the individual engaged in combat with 
the enemy. 32 C.F.R. § 578.11 (2005).  As the veteran's 
Bronze Star Medal was not awarded with a "V" device, it is 
not a combat award.  Nor do the other citations indicating 
the veteran's service in campaigns in Vietnam demonstrate 
that the veteran was actually engaged in combat with the 
enemy.  Therefore, the Board may not rely on the veteran's 
lay testimony or statements alone for the purpose of 
corroborating his combat stressors.  

In order for the veteran's stressor statements to be accepted 
as credible evidence, the stressors must be verified, or at 
least corroborated in some way.  The Board has carefully and 
sympathetically considered the veteran's stressor statements, 
as detailed in writing and at his testimony before the Board.  
While VA has a duty to assist the veteran under 38 C.F.R. 
§ 5103A(b) (West 2002) in verifying his claimed stressors, 
his stressor statements must be sufficiently detailed to 
allow for research to be initiated by U.S. Armed Services 
Center for Research of Unit Records (USASCRUR).  The veteran 
served in Vietnam for almost all of 1971 (January 1971 to 
November 1971).  His claim that the stressful experiences he 
described occurred "sometime in 1971" does not provide a 
narrow enough time frame within which to do meaningful 
stressor verification research.  Moreover, meaningful 
stressor verification research is precluded because the 
veteran has been unable to describe, with sufficient 
specificity, the location of the stressful events.  The 
veteran's description that he was stationed at some fire base 
in northern South Vietnam when it was attacked or on a convey 
to some fire base from Camp Eagle, without providing any 
specific date or narrowed time-frame, lacks the detail 
necessary for VA to refer matter to the USASCRUR for 
verification.  Without more detailed statements concerning 
the dates and locations of the claimed stressors, the 
veteran's stressors cannot be verified or corroborated.

The Board also notes that, aside from the lack of verified 
in-service stressors, there is no medical diagnosis of PTSD 
of record rendered by a physician, psychiatrist, psychologist 
or other health care professional competent to make a 
psychiatric diagnosis.  As the Board alluded to earlier 
herein, the "diagnosis" of PTSD rendered by a "counselor" 
at the Vet Center that links the observed symptoms to 
traumatic events claimed to be experienced by the veteran is 
not credible medical evidence.  

But assuming for the sake of argument that the veteran had 
been diagnosed with PTSD, as the veteran's stressors are not 
verified, service connection for PTSD still cannot be 
awarded.  The Board emphasizes that in order to be service-
connected for PTSD, medical evidence of diagnosed PTSD must 
linked to verified in-service stressors.  The claimed 
stressors reported by the veteran have not been verified and 
he has provided insufficient information to enable an attempt 
to verify them by the USACSRUR.  In view of the foregoing, 
the preponderance of the evidence is against the veteran's 
claim for service connection for PTSD.  As such, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In addressing the veteran's claim, the Board has considered 
the Veterans Claims Assistance Act of 2000 (VCAA), which 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a December 2003 
letter from the agency of original jurisdiction (AOJ) to the 
appellant that was issued prior to the initial AOJ decision.  
The letter informed the appellant of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  This information was repeated in 
another letter to the veteran, dated in August 2004.  A July 
2004 Statement of the Case (SOC) and October 2004 
Supplemental Statement of the Case (SSOC) further notified 
the veteran of his VCAA rights with respect to his claim.  

In apparent response to these notices, the veteran has taken 
the opportunity to participate in the process and exercised 
his rights under the VCAA by providing written statements and 
submitting evidence from the Vet Center.  The veteran also 
testified at a hearing.  The Board finds that the evidence of 
record is sufficient to decide this appeal, and that no 
additional evidence may be obtained by VA that could provide 
the basis for a favorable decision for the veteran.

The Board is cognizant that the veteran has not received a VA 
psychiatric examination to evaluate his claim for PTSD.  
While a medical examination for compensation claims may be 
provided under 38 U.S.C.A. § 5103A(d), such an examination is 
only warranted when it is necessary to make a decision on a 
claim.  Under the circumstances of this appeal, as was 
described earlier herein, a medical examination for PTSD is 
not necessary because the veteran's stressor statements, as 
presented, are not verifiable.  Thus, as the Board already 
explained, even if the veteran received a positive diagnosis 
of PTSD by VA examination, service connection therefor could 
still not be awarded without verified stressors.

ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


